Citation Nr: 1612808	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected residuals of left knee injury with degeneration of medial meniscus (left knee residuals).   

2.  Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected left knee degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the Veteran's left knee residuals to 10 percent, and the rating for the Veteran's left knee degenerative changes to 0 percent, effective April 1, 2009.  During the pendency of the appeal, the RO, in a January 2010 rating decision, corrected an administrative error and continued the 10 percent rating assigned for the Veteran's left knee degenerative changes.  

This case was previously before the Board in February 2013, when it restored the 30 percent rating for the Veteran's left knee residuals and remanded the issues of entitlement to increased ratings for the Veteran's left knee disabilities for additional development.  The requested actions were taken, and the case has since been returned to the Board for adjudication.

The Virtual VA paperless claims processing system contains VA treatment records dating from December 2007 to August 2012 and from March 2012 to April 2013.  The Veterans Benefits Management System (VBMS) contains an October 2015 brief from the Veteran's representative, a March 2012 VA surgery report pertaining to the Veteran's left knee arthroscopy, and VA treatment records dating from March 2015 to November 2015.  Other documents on Virtual VA and VBMS are either duplicative of the evidence of record or not pertinent to this appeal.

The issues of entitlement to service connection for a bilateral hip disability and a back disability have been raised by the record in a July 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his left knee residuals and left knee degenerative changes.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims and to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).

The Board observes that the Veteran was last afforded a VA knee and lower leg examination in May 2013.  According to the VA examination report, the Veteran did not report flare-ups that impacted the function of his left knee.  Left knee range of motion testing showed flexion of 130 degrees, with objective evidence of painful motion beginning at 120 degrees, and extension of 0 degrees with no objective evidence of painful motion.  The examiner provided that there was no additional limitation in range of motion of the Veteran's left knee following repetitive-use testing.  The examiner also indicated that the Veteran had functional loss of the left knee, specifically, less movement than normal and pain on movement.  

Since the May 2013 VA examination, the Veteran has provided evidence suggesting that his left knee disabilities may have worsened.  An October 2015 brief from the Veteran's representative maintains that the Veteran has chronic left knee pain and loss of range of motion due to severe painful motion, weakness, and flare-ups.  In light of this evidence, the Board finds that a new VA examination is both warranted and necessary to determine the current nature and severity of the Veteran's left knee disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 402-03.

The Board observes that the most recent medical evidence of record pertaining to the Veteran's claims consists of VA treatment records dated prior to November 5, 2015.  On remand, the AOJ should attempt to obtain any outstanding medical records that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records dated after November 5, 2015.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected left knee disabilities.  The examiner should also address the functional impact the Veteran's left knee disabilities have on his ability to maintain employment.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and the VA examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the knees.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


